DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 26 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,678,420.  Although the conflicting claims are not identical, they are not patentably distinct from each other because
Present application (17/090435) Claim 26:
A system for dental X-ray imaging comprising: an intra oral imaging plate; a tag configured to have tag information remotely read from the tag or configured to have tag information written to the tag, the tag attached directly to the image plate; and wherein the tag information is configured to control a portion of the system adapted to perform at least one operation controlled by the tag information.
Conflicting Patent (9,678,420) Claim 1:
An arrangement for medical imaging comprising: an image plate; an X-ray device for producing an image on the image plate of a patient's mouth examined; a reading device for reading image information contained in the image plate; a tag, which can be remotely written to and read from, attached to the image plate wherein the arrangement is adapted to write information in the tag or associated with an ID of the tag and read information in the tag or associated with the ID of the tag, wherein the 

The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and 


Present Application 17/090435
Conflicting Patent (9,678,420)
27
1
28
1
29
1
30
12
31
1
32
1
33
1
35
3
36
3
37
3
38
1
39
1
40
3
41
3
42
1
43
18
44
18
45
18


Claim 26-45 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 9,955,933 in the same manner as above.
Claim 26-45 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 10,835,195 in the same manner as above.
Claim Objections
Claim 37 and 45 are objected to because of the following informalities:  
As of claim 37, lines 1-2, term “read the image information from the tag” should be --read the tag information from the tag--.
As of claim 45, “image plate in an indication” should be –image plate is an indication--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As of claim 30, limitation “wherein the tag information is configured to control an X-ray device to determine if the image plate is correctly positioned relative to an object for examination, and to interrupt an imaging procedure if the image plate is incorrectly positioned” does not have support in the original filed specification. Based on the specification (page 12), tag information is “position information for the image plate with respect to the anatomy of the object examined” and that information is required to determine if the image plate is incorrectly positioned and it is not disclose in the claim language. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37 and 40 recite the limitation "the arrangement" in lines 1 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 26-28 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Crucs et al. (US Pub 2009/0212107).
As of claim 26, Crucs discloses a system for dental X-ray imaging comprising: 
an intra oral imaging plate (via a scannable image medium; see fig. 6; also see paragraph [0023]); 
a tag configured to have tag information remotely read from the tag or configured to have tag information written to the tag, the tag attached directly to the image plate (via tag 610 attached directly to the scannable image medium; see paragraph [0029]); and 
wherein the tag information is configured to control a portion of the system adapted to perform at least one operation controlled by the tag information (via reading the tag’s identifier and transmitting image read from the scannable image medium to an image display device 260A within an operatory 210 associated with the read identifier; see paragraph [0036]).  
As of claim 27, Crucs discloses that the tag is configured to have tag information remotely read from the tag (via RFID reader 700 wirelessly reading the tag 600; see fig. 7; also see paragraph [0031]).  
As of claim 28, Crucs discloses that the system performs an operation based upon the tag information remotely read from the tag (via reading the tag’s identifier and transmitting image read from the scannable image medium to an image display device 260A within an operatory 210 associated with the read identifier; see paragraph [0036]).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 33, 35-38 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crucs et al. (US Pub 2009/0212107) in view of in view of Ivo (US Pub 2005/0236593).
	As of claim 31, Crucs discloses all the limitations of the claimed invention as mentioned in claim 27 above, Crucs discloses that the tag is attached to the image plate however it does not explicitly disclose that the tag is further configured to have tag information remotely written to the tag.
Ivo discloses a method and apparatus for associating patient and exposure related data with a radiation image, wherein an X-ray device produces an X-ray image on an image plate (see paragraphs [0031] and [0035]). Ivo further discloses that the X-ray device comprises a reader writer (see paragraph [0036]) to write information about the condition of the image plate (via patient identification data and actual exposure data; see paragraph [0036]-[0037]).

As of claim 33, Crucs discloses an X-ray device configured for intra oral imaging (see paragraph [0023]).
Ivo further discloses that the X-ray device comprises a reader writer (see paragraph [0036]) to write information about the condition of the image plate (via patient identification data and actual exposure data; see paragraph [0036]-[0037]).
As of claim 35, Ivo discloses that the tag information remotely written to the tag is an indication that the image plate contains image information (Ivo discloses that the data from the tag indicates that status of the cassette (containing the image plate) erase or non-erased, hence information written to the tag is an indication that the image plate contains image information; see paragraphs [0032]-[0033]).
As of claim 36, Ivo discloses that the indication that the image plate contains image information is written to the tag during the imaging operation (via writing data to the tag during imaging operation; see paragraph [0035]).
As of claim 37, Ivo discloses that the arrangement is adapted to read the image information from the tag during the imaging operation and if the tag includes the indication that the image plate contains image information, the arrangement produces 
As of claim 38, combination of Crucs and Ivo discloses the tag information is remotely written to the tag and the tag information is remotely read from the tag using short-range radio technology (via using radio frequency tags).
As of claim 43, Crucs discloses that the tag information is information about the condition of the image plate (via writing exposure, erases or non-erased, data on the tag; see paragraph [0032] and [0035]).
Claims 32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crucs et al. (US Pub 2009/0212107) in view of in view of Ivo (US Pub 2005/0236593) and further in view of Crucs (US Pub 2008/0019579; referred to as Crucs579).
As of claim 32, combination of Crucs and Ivo discloses all the limitations of the claimed invention as mentioned in claim 31 above, Ivo further discloses that the information is written to the tag during an imaging operation (see paragraph [0035]). Ivo further discloses that the information written to the tag comprises patient’s name, examination type, sub-examination type, exposure settings (see paragraph [0028]), however it does not explicitly disclose that the tag comprises information relating to the position of the image plate during an image operation.
Crucs579 discloses a system for intro-oral imaging wherien An intra-oral digital imaging sensor is placed within the mouth of the patient adjacent to at least one tooth within the mouth that is to be imaged using the intra-oral sensor. Spatial location information is automatically generated such that the spatial location information defines 
So it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the function of writing position information in the tag as well because that would merely involve the same approach as taught in Ivo for writing information during the imaging operation.
Examiner would like point out, that content of the information stored in the tag, namely that the information is related to an anatomy of the patient's mouth, other image plates, x-ray device, information about handling the image plate, condition of the plate, recited in the specification, is non-functional descriptive material that does not functionally distinguish over the relied-upon RF tag information in the cited art.  
As of claim 34, combination of Crucs, Ivo and Crucs579 discloses wherein the information written to the tag comprises information relating to the position of the image plate during an imaging operation and the x-ray device comprises a computer (identification station; see Ivo paragraph [0028]) that receives a user input of a position of the image plate during the imaging operation and the x-ray device operates to write the received user input of the position of the image plate to the tag during the imaging operation (see rejection of claim 32 above).  
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crucs et al. (US Pub 2009/0212107) in view of in view of Haug et al. (US Pub 2005/0134936).

	Haug discloses an image plate 1 and a tag 3 attached to the image plate 1 (see fig. 1; see paragraph [0043]). Haug further discloses that the tag information is read from the tag and displayed on a monitor 31 (see paragraphs [0136] and [0139[).
	From the teaching of Haug it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the function of a display device to present the tag information as taught by Haug in order to be viewed by a physician/technician. 
Claims 39-42, 44 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crucs et al. (US Pub 2009/0212107) in view of in view of Ivo (US Pub 2005/0236593) and further in view of Haug et al. (US Pub 2005/0134936).
As of claims 39-40, combination of Crucs and Ivo discloses all the limitations of the claimed invention as mentioned in claim 31 above, Crucs further discloses a reading device for reading image information contained in the image plate (via scanning apparatus 250, see fig. 1; also see paragraph [0024]), however it does not explicitly disclose that the reading device further operable to evaluate a condition of the image plate and to write information about the condition of the image plate in the tag as tag information.  
Haug discloses an image plate 1 and a tag 3 attached to the image plate 1 (see fig. 1; see paragraph [0043]). Haug discloses a reading device (via read-out device 20) 
From the teaching of Haug it would have been obvious to one having ordinary skill in the art at the time the invention was made to write information about the condition of the image plate as taught by Haug in order to indicate that the image plate has been read or erased.
  	As of claim 41, Ivo discloses that the tag information in the tag comprises exposure information indicating that the image plate contains image information (see paragraph [0032]; prior to exposure feedback is provided from the cassette to the identification station on the status of the cassette: erased or non-erased), whereby the arrangement is configured, based on the reading of said exposure information, to activate the reading device (see paragraph [0034], Next the source of radiation is activated in accordance with the settings entered in the identification station and the photo-stimulable phosphor screen is exposed to a radiation image of a body part of the patient). 
As of claim 42, Crucs discloses the tag information in the tag is configured to control the operation of the reading device to deliver image information from the image plate to a location based upon the tag information (via scanning apparatus 250 reading the image data from the scannable image medium 120A, reading the identifier of the tag and transmitting the read image to an image display device 260A; see fig. 2; also see paragraph [0036]).  Even though Crucs does not explicitly disclose that the location in a 
	As of claim 44, combination of Crucs, Ivo and Haug discloses all the limitations of the claimed invention as mentioned in claim 43 above, even though it does not explicitly states infectious disease, Ivo discloses that the data stored in the tag is exposure-related data such as patient’s name, examination type, sub-examination type, exposure settings (see paragraphs [0028]-[0029] and [0035]). Haug further discloses that the data regarding the patient, IDP, is stored in the tag wherien the data comprises patient’s name, date of birth, gender (see paragraph [0108]). So it would have been obvious to one having ordinary skill in the art that in medical field, the patient records indicate whether a patient has an infectious disease and that information could be written in the tag in the same manner as other information is written.
	As of claim 45, Haug further disclose that the data stored on the tag indicates that the image plate is faulty (via IPS data comprising number of image plate cycles in which the image plate 1 is bent during the read-out procedure. This number is a measure of the level of wear and tear and/or damage of an image plate 1; see paragraphs [0081] and [0084]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.